In re Rousell, Byrant K.; — Plaintiff(s); applying for supervisory and/or remedial writs; Parish of Lafayette, 15th Judicial District Court, Div. “G”, Nos. 53004, 53005; to the Court of Appeal, Third Circuit, No. KW90-0493.
Denied. Relator is not entitled to the relief he seeks. A petition to the U.S. District Court which imposed his 25 year federal sentence, seeking a recommendation of concurrent sentences, may obtain for relator the relief he seeks. If relator does not choose to seek relief in the federal courts, or if his efforts are unavailing, he may file for post conviction relief in the state courts, asserting constitutional infirmity in his guilty plea on the basis of his claim that the promise of a concurrent sentence was a “plea-inducing agreement”.